Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12-12-2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-237466 application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that the prior art does not fairly teach or suggest forming the claimed powder of garnet-structure complex oxide formula by precipitation as claimed.  US 4,350,558 and US 5,484,750 describe forming garnet-structure complex oxides by co-precipitation.  In US 4,350,558, the oxide formula may include aluminum and/or gallium and/or indium, and at least one element from the group comprising the rare earths and yttrium.  This could include each of R, A, and Sc as claimed in formula (1).  However there is not sufficient teaching or motivation to arrive at the specifically claimed formula (1).  Other compounds including the claimed ion species, such as various terbium-scandium-aluminum-garnets (e.g., US 2016/0145765 A1) or gadolinium-scandium-gallium-garnets (e.g., US 5,484,750) are known in the art, but not meeting the formula (1) as claimed, and/or not prepared by the steps as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741